PER CURIAM.
We affirm the convictions and sentences in all respects except for the sentence imposed in count eight of the information which is a lesser included offense of count two of the information, armed robbery. Multiple sentences for a lesser included offense are precluded by State v. Monroe, 406 So.2d 1115 (Fla.1981); State v. Hegstrom, 401 So.2d 1343 (Fla.1981); Section 775.-021(4), Florida Statutes (1979).
Consistent with our certification in Marshall v. State, 413 So.2d 872 (Fla.3d DCA 1982), we certify to the Supreme Court as a matter of great public importance the question of whether the trial court is empowered to impose separate punishments for the statutory offenses relating to the use of a firearm during the commission of a felony and the commission of that same felony by the use of a firearm.
Affirmed in part, reversed in part and remanded with directions to vacate the sentence only for unlawful possession of a firearm.